Title: To George Washington from James Mitchell Varnum, 21 February 1783
From: Varnum, James Mitchell
To: Washington, George


                        
                            Sir
                            South kingston February 21st 1783.
                        
                        I take the Liberty of inclosing to your Excellency a short Oration, delivered upon an Occasion that has ever
                            been deemed sacred to the Influence of all the social Virtues. I persuade myself therefore, your Excellency will not be
                            displeased at finding the Name of Washington in the Dedication. By an Error of the Press the last Leaf is deranged, but it
                            is not in my Power to furnish a better Copy, this being the only one now in my Possession. I have the Honor of being With
                            the most Veneration and Respect Your Excellency’s most obedient and very humble Servant
                        
                            J.M. Varnum
                        
                    